Court of Appeals
of the State of Georgia

                                                     February 11, 2021
                                           ATLANTA,____________________

The Court of Appeals hereby passes the following order:

A21A0921. JOHN TIMOTHY COPELAND, SR. v. JENNIFER COPELAND.

        On November 24, 2020, this Court granted John Timothy Copeland, Sr.’s application
for discretionary appeal from the trial court’s order granting a family violence temporary
protective order in favor of his ex-wife, Jennifer Copeland. See Case No. A21D0105. This
Court’s order directed John Copeland to file a notice of appeal within ten days of the date
of the order. See OCGA § 5-6-35 (g). John Copeland filed his notice of appeal on December
7, 2020. We lack jurisdiction.
        OCGA § 5-6-35 (g) imposes a mandatory obligation on an appellant to file a notice
of appeal within ten days of the granting of a discretionary appeal. The proper and timely
filing of a notice of appeal is an absolute requirement to confer jurisdiction upon this Court,
and the burden is upon the appellant to file a timely notice of appeal. Moncrief v. Tara
Apts., Ltd., 162 Ga. App. 695 (293 SE2d 352) (1982).
        John Copeland filed his notice of appeal 13 days after the order granting his
application for discretionary appeal was issued. His failure to timely file a notice of appeal
deprives us of jurisdiction over his appeal. See Barnes v. Justis, 223 Ga. App. 671, 672
(478 SE2d 402) (1996) (dismissing a discretionary appeal for failure to file a timely notice
of appeal as required by OCGA § 5-6-35 (g)). Accordingly, this appeal is hereby
DISMISSED.



                                           Court of Appeals of the State of Georgia
                                                                             02/11/2021
                                                   Clerk’s Office, Atlanta,____________________
                                                   I certify that the above is a true extract from
                                           the minutes of the Court of Appeals of Georgia.
                                                   Witness my signature and the seal of said court
                                           hereto affixed the day and year last above written.

                                                 , Clerk.